By the Court.—Sedgwick, J.
The General Term of this court, in Coffey v. Home Life Ins. Co., argued at the April Term, 1872 (see page 314 ante), passed upon the questions which are raised by the exceptions stated in this case.
That case decided, that under such circumstances as the present, the mere fact that a man kills himself, does not create a presumption that he is insane. The general presumption is, that every man is sane until the contrary is proven by the facts of the case. Suicide is but one fact, which goes with all other pertinent facts to the jury, for the purpose of getting from them a verdict as to whether the facts prove insanity.
The exceptions taken in this case were to matters that raised the question here alluded to.
The judgment should thereupon be reversed, with *388costs to appellant to abide the event, and there should be a new trial.
Monell and Curtis, JJ., concurred.